DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Presler, US 2020/0120327 A1 in view of Coward et al., US 2017/0078687. 

Considering claim 1, a camera device (image sensor 30, optics 22, Fig.1; and/or camera 54, Fig.9) for use in a vehicle (robotic vehicle, para. 0115-0116) as an integral part of a sensor system for driver assistance systems and automated driving, comprising:
an image sensor (image sensor 30, Fig.1; camera 54, lens 34), an integrated processor (processor 36, Fig.1), and an output interface (display 40, Fig.1)…, wherein the integrated processor is designed to determine first object data by processing the raw image signals provided (processor 36, Fig.1. The software 38 running on the processor 36 can capture metadata such as rig motor position data, timecode, lens and optics settings and camera settings, ¶¶ 0055 and 56-57 as well. The software 38 may allow modification to the associated metadata streams effects on the retrieved images.  The method for debayer algorithm can be selectable or accomplished thru replacement of software modules, ¶ 0059).
Regarding the claimed “wherein the camera device comprises a splitter which reads in raw image signals from the image sensor and then provides this data to both . 
Pressler does not disclose “a splitter which reads in raw image signals from the image sensor...” However, such a method would be obvious to the skilled in the art. In this regard, and in the same field of endeavor, Coward teaches distributed encoding of video with open group of pictures. Specifically, Coward discloses splitter module 102 (Figs.3, 5-7) receiving input video and splitting the video into plurality of I-frames (¶¶ 0070-72, 74).  The splitter module 102 can be configured to receive information from the controller module 202 to split the received input video into pieces of length (i.e., segment length), (¶¶ 0070-71). 
It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Presler by providing a splitter module to split the incoming video signals into frame for further processing, as taught by Coward, such being typical considerations of the skilled artisan, in order for the skilled artisan to be able to further process the video frames as desired.

Note: the claimed limitation “for use in a vehicle as an integral part of a sensor system for driver assistance systems and automated driving,” is not given patentable weight because the limitation is only recited in the preamble.

As to claim 3, the camera device according to claim 1, wherein the splitter transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the external output interface (Beam Splitter 184; serializer, ¶¶ 0084, 89, 90 and 106; See also rejection of claim 1).

As to claim 4, the camera device according to claim 3, wherein the serializer is integrated into the splitter (serializer; ¶¶ 0084, 89, 90, 0106).

As to claim 5, the camera device according to claim 1, wherein the external output interface is designed in such a manner that the raw image signals are output as LVDS (The camera head module 102 also includes a National Channelink LVDS 28:4 DS90 serialization and National LVDS receiver and driver for serial communication and trigger input and output; see ¶ 0089).

6, the camera device according to claim 1, wherein the integrated processor transfers control commands for controlling the image sensor with a PC data bus directly to the image sensor (the system using a PCIe bus interface; ¶ 0106).

As to claim 8, the camera device according to claim 7, wherein the splitter is designed to transmit native raw image signals to the output interface and/or the serializer (Serializer; ¶¶ 0084, 89-90 and 106; See also rejection of claim 1).

As to claim 9, the camera device according to claim 7, wherein the integrated processor transmits control commands for controlling the image sensor with an PC data bus to the splitter, and the splitter is designed to adjust these control commands and to transmit the adjusted control commands to the image sensor with an PC data bus (the system using a PCIe bus interface, para. 0106).

Considering claim 10, a sensor system for driver assistance systems and automated driving, comprising:
a) a camera device having an image sensor, an integrated processor, and an output interface (image sensor 30, raw image processor 36, and display 40, Figs.1, 6-7; user interface, Figs. 8 and 10, which is an output interface; see also camera 54, lens 34, Fig.9).
notebook computers 192, Fig.9).
d) wherein the integrated processor is designed to determine first object data by processing the raw image signals provided (processor 36, Fig.1. The software 38 running on the processor 36 can capture metadata such as rig motor position data, timecode, lens and optics settings and camera settings, ¶¶ 0055 and 56-57 as well. The software 38 may allow modification to the associated metadata streams effects on the retrieved images.  The method for debayer algorithm can be selectable or accomplished thru replacement of software modules, ¶ 0059).

Regarding (c), the claimed “wherein the camera device further includes a splitter which reads in raw image signals from the image sensor and then provides this data to both the integrated processor and to the output interface for transmission to the external processor,” Pressler discloses Beam Splitter 184, raw image data (¶¶ 0006, 27, 40, 47, 51-52, 59, 80, 98 and 115), processor 36, Fig.1, raw image data processing and communication, Fig.7, and user interface, Fig.8.  Pressler does not disclose “a splitter which reads in raw image signals from the image sensor...” However, such a method would be obvious to the skilled in the art. In this regard, and in the same field of endeavor, Coward teaches distributed encoding of video with open group of pictures. Specifically, Coward discloses splitter module 102 (Figs.3, 5-7) receiving input video and (¶¶ 0070-72, 74).  The splitter module 102 can be configured to receive information from the controller module 202 to split the received input video into pieces of length (i.e., segment length), (¶¶ 0070-71). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Presler by providing a splitter module to split the incoming video signals into frame for further processing, as taught by Coward, such being typical considerations of the skilled artisan, in order for the skilled artisan to be able to further process the video frames as desired.

As to claim 11, the sensor system according to claim 10, wherein the external processor is designed to determine second object data by processing the raw image signals provided by the output interface of the camera device, is met by the PC 70, Fig.2; 3D stereo visualization and recording 192, Fig.9; software 38 can be programmed to perform object detection (¶¶ 0044 and 0056).

In regards to claim 13, the sensor system according to claim 10, wherein the splitter transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the external output interface (serializer; ¶¶ 0084, 89, 90 and 106; see rejection of claim 1 regarding the splitter). 

14, the sensor system according to claim 13, wherein the serializer is integrated into the splitter (serializer, ¶¶ 0084, 89, 90 and 106).

As to claim 15, the sensor system according to claim 10, further comprising at least one separate camera device without a splitter and without an external output interface (see, at least, camera device 20, Fig.1).

 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Presler, US 2020/0120327 A1 in view of Coward et al., US 2017/0078687.
Presler fails to disclose wherein the splitter is designed to condition the raw image signals and to transmit conditioned raw image signals to the integrated processor.  However, such a method of conditioning the image before transmitting or sending to the next device would be obvious to the skilled in the art.  In that regard, and in the same field of endeavor, Coward teaches distributed encoding of video with open group of pictures. Specifically, Coward discloses “The splitter module 102 can be configured to receive an input video including an I-Frame for some number of (e.g., 60) frames of the input video that is to be encoded from a source format to any other format…Here, the splitter module 102 can be configured to receive information from the controller module 202 to split the received input video into pieces of length (i.e., [0070]). Furthermore, Coward teaches that the “splitter module 102 determines a number of output GOPs that can fit into each segment length. Here, the splitter module 102 determines 2 output GOPs for each segment of the input video.  In an embodiment, the number of frames in each segment can be based on for example, a scene changes in the input video.  For example, if the video segment contains the scene change, the frames before the scene change could be drastically different than the frames after the scene change.  The encoding of the segment may involve significant challenges.  In this case, it would be desirable to alter the length of the segment such that it may not include the scene change for the effectively performing the encoding (¶ [0071). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Presler by incorporating the method of fitting the GOPs in each segment length as taught by Coward, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to position the output image in a desired format, length etc. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Presler, US 2020/0120327 A1 in view of Coward et al., US 2017/0078687 further in view of Binder, US 20130201316 A1.

As to claim 2, Presler and Coward as modified above do not specifically disclose “wherein the image sensor outputs the raw image signals with a point-to-point connection, the integrated processor reads in raw data with a point-to-point connection, and the splitter is a point-to-point connection splitter in the data path between the image sensor and the integrated processor.” However, such a method of connection would be obvious to the skilled in the art. In the same field of art, Binder discloses server-based control method and apparatus. Specifically, Binder teaches that “the first bus or the second bus (or both) may each be based on a multi-drop, a daisy-chain topology, or a point-to-point connection, use half-duplex or full-duplex, and may employ a master/slave scheme.  The first bus or the second bus (or both) may each be a wired-based, point-to-point, and bit-serial bus, where a timing, clocking or strobing signal is carried over dedicated wires, or using a self-clocking scheme.  Each of the buses (or both) may use a fiber-optic cable as the bus medium, and the adapter may comprise a fiber-optic connector for connecting to the fiber-optic cable.”(¶ [0118]; emphasis added). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention, to modify the references Presler/Coward by incorporating the point-to-point connection as taught by Binder, such being typical considerations of the skilled artisan, for the purpose of enhancing the efficiency of the connection from one device to another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rowell et al., US 2019/0208181 A1 discloses digital camera device for 3D imaging (Title, Abstract), comprising a beam splitter 1001, Fig.10, camera module 102 and 102a, comprising image sensor 104 and 104a, lens 103 and 103a, as well as camera controller communication and power circuit 1002, Fig.10.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




PMN
March 9, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422